Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-24-21 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 recites the limitation "the circuit board" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 41-43, 45-46 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0324059 to Lee et al. in view of U.S. Patent Application Publication No. 2004/0020856 to Moore and further in view of U.S. Patent No. 6,689,056 to Kilcoyne et al. and further in view of U.S. Patent Application Publication No. 2015/0289479 to Allen et al.
Referring to claim 41, Lee et al. discloses an animal transmitter – see paragraph [0019], comprising, a transducer configured to transmit a signal – see at 20 and see for example paragraphs [0004] thru [0006] and paragraphs [0026] thru [0028], process circuitry coupled to the transducer – see at 18, and an energy harvesting element coupled to the process circuitry – see at 14 and extending lengthwise from the circuitry – see for example at 44 and 72 in figures 4-5, and configured to harvest energy from the animal’s movement – see for example paragraph [0019] detailing the device is used with a person/animal and see for example paragraphs [0026] 
Referring to claim 42, Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. further discloses the transducer is configured to transmit an acoustic signal – see for example paragraphs [0026] thru [0028] of Lee et al.
Referring to claim 43, Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. further discloses the process circuitry is configured as a circuit board – see circuits and boards in figures 1-5 of Lee et al., the circuit board comprising both a transmission circuit and an energy harvesting circuit – see components related to transmission and harvesting as seen in figures 1-5 of Lee et al.

Referring to claim 46, Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. further discloses the transmitter further comprises processing circuitry configured to receive AC from the energy harvesting element, convert the AC to DC and store the DC – see for example figures 2-3 and paragraphs [0032] thru [0033] of Lee et al.
Referring to claim 48, Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. further discloses an entirety of the animal/fish transmitter – at 60, is configured to be received within the body of the fish – see at 60 in figure 2 of Moore. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. and add the transmitter used on a fish between the lateral line and dorsal fin as disclosed by Moore, so as to yield the predictable result of securing the transmitter to the fish so that it does not interfere with the movement of the fish.
s 44 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. as applied to claims 41 or 43 above, and further in view of U.S. Patent Application Publication No. 2015/0241566 to Chakraborty et al.
Referring to claims 44 and 47, Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. further discloses the energy harvesting circuit comprises, an AC to DC rectifier – see at 36,38, an energy storage capacitor – see for example paragraph [0040] of Lee et al., but does not disclose a voltage sensing switch configured to engage signal transmission when power is above a predetermined level and disengage power when it is below a predetermined level. Chakraborty et al. does disclose a voltage sensing switch configured to engage signal transmission when power is above a predetermined level and disengage power when it is below a predetermined level – see for example paragraphs [0028] thru [0032]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. and add the voltage sensing switch of Chakraborty et al., so as to yield the predictable result of automatically controlling the device and controlling the power consumption of the device.
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. as applied to claim 41 above, and further in view of U.S. Patent No. 4,042,845 to Hackett.
Referring to claim 49, Lee et al. as modified by Moore, Kilcoyne et al. and Allen et al. does not disclose the transducer is IC-offset. Hackett does disclose the transducer is IC-offset – see for example column 2 lines 30-48. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Lee et al. as modified by Moore, Kilcoyne et al. and Allen et . 

Allowable Subject Matter

4.	Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 51 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments

5.	Regarding the prior art rejections of claim 41, the Allen et al. reference US 2015/0289479 discloses the newly added claim limitations which correspond to previous claims 39-40 as seen earlier in paragraph 3 of this office action and as seen in paragraph 2 of the office action dated 11-24-20.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643